Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 amended and Claim 9 added in the reply filed 5/6/2022.  Claims 1-9 are pending.  Claims 3-8 were withdrawn in a prior reply.
Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehnle et al (US 2005/0175836).

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that aluminum peaks do not occur in the analysis results of the crystal structures by XRD) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant further argues that Kuehnle as a core-shell structure contrasts from the amended claim 1 in which “ZrN and Al are combined in a single particle”.  Applicant appears to be arguing that the amendment “combined in a single particle” limits the structure to one excluding core-shell structure. This argument is unpersuasive since there is insufficient support in the original disclosure for this narrower interpretation.  Specifically, the paragraph of the Specification cited for support for the amendment [0028-0029] is a disclosure to “combining ZrN with at least one of Al and Ti” and where “ZrN and at least one of Al and Ti are contained in each particle”.  The language “combined in single particle” includes all single particles containing the ZrN and Al without limitation to any particular shape or arrangement excluding core-shell structure since the boundary to “in each particle” starts at the surface of the particle.  Therefore, the Office maintains that the broadest reasonable interpretation includes core-shell structures since the ZrN and Al components in a core-shell arrangement are “combined in a single particle”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehnle et al (US 2005/0175836).
	First, the Office notes that “Al” in claim 1 broadly encompasses Al in forms that are not particularly limited and includes nitrides, oxides, oxynitride, a non-stoichiometric oxide and a non-stoichiometric nitride.  Support for this interpretation is in the Specification at [0013].
	Regarding Claim 1, Kuehnle discloses ZrN particles coated with aluminum (see [0200]).  Therefore all of the limitations of the invention of claim 1 are taught by Kuehnle.
Regarding Claims 2 and 9, Kuehnle discloses a particle where Al is deposited on R=22 nm ZrN sphere with a thickness of 1 nm (see [0200]).
The volume of Kuehnle’s ZrN sphere is therefore 4/3*ϖ*(22)3 = 44,602 nm3.  The volume of the 1 nm Al coating are therefore 4/3*ϖ*(24)3-4/3*ϖ*(22)3 and 4/3*ϖ*(24)3-4/3*ϖ*(22)3 respectively 6,362 nm3.  Since the density of ZrN is 7.09 g/cm3 and the density of aluminum is 2.7 g/cm3, the weight ratio of the aluminum in Kuehnle’s composite particles comprising R=22 nm ZrN with a 1 nm aluminum coating is 5 wt%.  Therefore, Kuehnle’s discloses a composite ZrN/Al particle where the content of Al is 5 wt%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/8/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/10/2022